Title: From George Washington to Major General Israel Putnam, 29 June 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Middle Brook 29 June 1777.

I am favd with yours of the 25 and 26th instt. As a few days must determine whether the Enemy really intend to leave the Jerseys, I think you should, instead of detatching any part of your force, keep it much together as possible, because if their View should be turned towards the north River, they will in all probability be sudden in their operations. I have no objections to your sending a Regiment for the purpose you mention down towards the plains, quite disincumbered of Baggage or even Tents, as they can upon the Movement of Shipping up the River retire directly to their posts again. The Officer that goes down must endeavour to obtain intelligence from N. York—Altho I wish to have the Regiments all drawn together, I would not have you, in the present situation of Affairs, send down any more detatchments to Parsons’s Brigade, for if the Enemy move up the north River or to the Eastward, the men will have to march back again. I would advise you to have all your supernumerary Baggage sent to some distance in your

Rear, you can then act easily & quickly which ever way occasion may require. The Enemy after having carried all their Tents, Baggage & Waggons over to Staten Island, came out from Amboy with their whole Force two days ago. They marched up as far as Westfeild, plundering and burning Houses and driving off what little stock remained. They returned Yesterday to Amboy again. Our light parties followed them, but found no opportunity of making any attack upon them.
We have now a considerable Body of Men laying near Amboy, in hopes of falling upon their Rear when they embark, but the Ground is so advantageous for their purpose, that I fear they will get off without any damage. I am Dear Sir Yr.
